Citation Nr: 1311849	
Decision Date: 04/10/13    Archive Date: 04/19/13

DOCKET NO.  10-43 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for cause of death. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel




INTRODUCTION

The appellant asserts that her husband had service in the Philippine guerrilla forces in the service of the United States Armed Forces from January 1944 to December 1945.  Her husband died in September 2009.

This matter was received by the Board of Veterans' Appeals (Board) from the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  It is on appeal from a January 2010 decision of the RO in Manila, Republic of the Philippines.

In her August 2011 substantive appeal, the appellant requested a videoconference hearing before the Board.  A January 2013 letter informed the appellant that her hearing was scheduled in March 2013.  The appellant did not report for the scheduled hearing, and has not requested rescheduling of the hearing.  As such, her hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2012).  

Historically, in October 2008, the RO denied the appellant's husband's claim for entitlement to service connection for bilateral hearing loss.  He filed a notice of disagreement, and in September 2009 the RO issued a statement of the case.   

In September 2009, VA was notified of the appellant's husband's death.  In a September 2009 written statement, the appellant expressed that she wished to continue her husband's appeal.  The appellant's VA Form 21-534, Application for Dependency and Indemnity Compensation, Death Pension and Accrued Benefits by a Surviving Spouse or Child (Including Death Compensation if Applicable), was received by the RO in November 2009.

Under the provisions of 38 U.S.C.A. § 5121A, when a claimant dies on or after October 10, 2008, an eligible survivor may, not later than one year after the date of death of such claimant, file a request to be substituted as the claimant for the purposes of processing the claim(s) to completion.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C.A. § 5121A (West Supp. 2011), (substitution in case of death of a claimant who dies on or after October 10, 2008).  VA published a proposed rule on substitution, on February 15, 2011.  See 76 Fed. Reg. 8,666 -01 (Feb. 15, 2011) (Proposed Rule).

Under the proposed rule, VA would treat qualifying death claims (for example, a VA Form 21-534) as requests to substitute.  Id.  (proposed to be codified at 38 C.F.R.  § 3.1010(c)(2)).  Unlike accrued benefits claims that are limited to the evidence of record at the time of the Veteran's death, a substitute claimant would be able to submit additional evidence to be considered by VA that was not of record at the time of the claimant's death.

Based on the above, the issue of an initial determination regarding basic eligibility for substitution has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

The Board has not only reviewed the physical claims file but also the file on the "Virtual VA" system to ensure a total review of the evidence. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In his May 2007 claim for service connection benefits, the appellant's husband asserted that he had service in the Philippine guerrilla forces from January 1944 to May 1946, and during that time was in the service of the United States Armed Forces.  The RO submitted available information regarding his alleged service to the National Personnel Records Center (NPRC) in February 2008.  

In May 2008, the NPRC requested that the RO provide the appellant's husband's "AGO PA Form 23," but the RO responded that the appellant's husband did not have this form.  

In October 2008 the NPRC responded that the appellant's husband had no service as a member of the Philippine Commonwealth Army, including the recognized guerillas, in the service of the United States Armed Forces.

The appellant's husband contacted the NPRC regarding his alleged service, and in February 2009 the NPRC responded that a name similar to his was "listed in A Company D I Combat Area," but that "there must be compatible information in the claim folder."  The NPRC further stated that it had attempted to request documentation that was needed from VA, but that VA was unable to locate that documentation to help verify service, and that without that documentation it could not favorably consider the appellant's husband's request.  

The letter from the NPRC did not identify what missing "documentation" was required to verify his service.

In her July 2010 notice of disagreement, the appellant referred to the NPRC letter and requested that VA provide the NPRC the necessary documentation to verify her husband's service.  She also stated that the RO had requested from her a PA AGO Form 23, Affidavit for Philippine Army Personnel, but that she believed that the RO had access to this information and had not obtained it.  

In August 2010, VA contacted the Adjutant General of the Armed Forces of the Philippines and requested a copy of the appellant's husband's Form 23 Processing Affidavit.  In a September 2010 response, VA received several records documenting service for the Philippine Army, but did not receive a Form 23 Processing Affidavit.  In September 2009, the RO again contacted NPRC and requested verification of the appellant's husband's service.  The request indicated that the available information regarding the Veteran's service was attached, but that there was no "Form 23 Processing Affidavit per reply from TAG-PA per reply dated [in September 2010]."  

In January 2011, the NPRC again responded that the appellant's husband had no service as a member of the Philippine Commonwealth Army, including the recognized guerillas, in the service of the United States Armed Forces, and noted that the additional information did not warrant a change in the prior negative certification.  The RO issued a supplemental statement of the case in May 2011, again denying the appellant's claim.  

From the September 2010 response from the Adjutant General of the Armed Forces of the Philippines, it is not clear that the records sought, specifically the appellant's husband's Form 23 Processing Affidavit, do not exist, or that a follow-up request for such records would be futile.  See 38 C.F.R. § 3.159(c)(1).  

In this regard, the fact that the appellant's husband sought such records directly from the NPRC to verify his service lends some credibility to the appellant's assertions that he had service in the Philippine guerrilla forces in the service of the United States Armed Forces.

Under these circumstances, VA should again attempt to obtain the appellant's husband's Form 23 Processing Affidavit, or any other such record that might verify his service.  If it is determined that the records sought do not exist or that a follow-up request for the records would be futile, VA should notify the appellant of the specific identity of the records VA is unable to obtain, a description of any further action VA will take regarding the claim, and notice that the appellant is ultimately responsible for providing the evidence.  See 38 C.F.R. § 3.159(e)(1).  

Also, in a claim of service connection for cause of death, 38 U.S.C.A. § 5103(a) notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a claim for service connection for the cause of the veteran's death based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a claim based on a condition not yet service connected.  See Hupp v. Nicholson, 21 Vet. App. 342 (2007).  Additionally, the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473, 484, 486 (2006).  As the appellant has not yet been provided such notice, such notice should be provided on remand.

Accordingly, the case is REMANDED for the following action:

1.  Send to the appellant and her representative a letter providing the requisite notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) for her claim of entitlement to service connection for cause of death, in accordance with Hupp, 21 Vet. App. 342 and Dingess, 19 Vet. App. 473.

2.  Attempt to obtain the appellant's husband's Form 23 Processing Affidavit, or any other such record that might verify his service.  If it is determined that the records sought do not exist or that a follow-up request for the records would be futile, notify the appellant of the specific identity of the records VA is unable to obtain, a description of any further action VA will take regarding the claim, and notice that the appellant is ultimately responsible for providing the evidence, in accordance with 38 C.F.R. § 3.159(e)(1).

3.  After completing the above development, and any other development deemed necessary, readjudicate the issue on appeal.  If the benefit sought remains denied, provide an additional SSOC to the appellant and her representative, and return the appeal to the Board for appellate review, after the appellant has had an adequate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



